Citation Nr: 0639594	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted service 
connection for erectile dysfunction and assigned an initial 
rating of zero percent, effective August 14, 2000.  

This appeal was previously before the Board in April 2006, 
but was remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  

In a September 2006 letter to the Board, the veteran's 
representative stated that as the veteran had not responded 
to any of their contacts with him for more than three years, 
they wished to drop their power of attorney.  However, the 
representative also continued to represent the veteran, as 
evidence by submission of a statement of accredited 
representative in appealed case (VA Form 646) at this time.  
Therefore, as the veteran's representative submitted argument 
on his behalf, and given the favorable nature of this 
decision, the Board finds that it can proceed with 
consideration of this appeal without harm to the veteran. 


FINDING OF FACT

The veteran has near complete erectile dysfunction.  



CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.31, 
4.115b, Diagnostic Code 7599-7522 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R § 3.159 (2006), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

The veteran was provided with a VCAA letter in April 2006 
that contains all the required information.  The veteran's 
claim was then readjudicated by the RO in September 2006.  
All reported medical evidence has been obtained and necessary 
examinations conducted.  Therefore, the Board finds that the 
duty to notify and duty to assist the veteran has been met in 
this case.  Furthermore, given the favorable nature of this 
decision which awards the veteran the highest scheduler 
evaluation available for his disability, and the fact that 
there is no evidence that consideration of an extraschedular 
rating is warranted, any failures in the duty to notify or 
duty to assist is harmless error, as it has failed to result 
in any prejudice to the veteran. 

The March 2002 rating decision that granted service 
connection and a zero percent evaluation for erectile 
dysfunction also awarded special monthly compensation for 
loss of use of a creative organ.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all findings 
specified.  Findings sufficiently characteristic to identify 
the disease and disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

This appeal involves the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The rating code does not have an entry solely for erectile 
dysfunction.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.115b, Code 7522, which provides a 20 percent rating for 
penis deformity with loss of erectile function.

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The evidence includes a June 2000 VA examination, which found 
that the veteran was able to have intercourse about once a 
week.  However, a subsequent VA examination conducted in 
September 2001 states that the veteran now had almost 
complete erectile dysfunction.  This was not improved even 
with the use of Viagra.  A January 2002 VA examination again 
noted that the veteran had nearly complete erectile 
dysfunction.  

In an April 2002 report from a private examiner, it was noted 
that the veteran had decreased erectile function and required 
the use of Viagra for a satisfactory erection.  However, an 
August 2003 private medical report states that the veteran 
was finding only marginal relief from Viagra.  

The Board finds that entitlement to a 20 percent evaluation 
is warranted for the veteran's erectile dysfunction.  The 
Board notes that the rating code under which the veteran is 
evaluated has only two requirements for a 20 percent 
evaluation.  The first requirement is a deformity of the 
penis, and the second is erectile dysfunction.  The evidence 
clearly shows that the veteran had erectile dysfunction.  The 
use of Viagra apparently provides very little relief.  

There is no evidence that the veteran has deformity of the 
penis.  However, it must be remembered that the veteran's 
disability is evaluated by analogy under this rating code.  
In evaluating disabilities by analogy, the Board is required 
to exercise caution in rating by analogy, to ensure that it 
is not acting in an arbitrary manner.  See Stankevich v. 
Nicholson, 19 Vet. App. 470, 472-3 (2006) (holding that 
Board's manner of applying DC 5003 in this case--by requiring 
a diagnosis of arthritis in order to grant a 10 percent 
disability rating where a diagnosis could not be had--was 
arbitrary and capricious because the analogy was, at best, 
illusory).

Moreover, the veteran does not have to display every symptom 
listed under a rating code in order to receive an increased 
evaluation.  If his symptoms more nearly resemble that of the 
next highest evaluation, then an increased rating is 
warranted.  38 C.F.R. § 4.21.  As the veteran clearly has one 
of the two symptoms required for a compensable evaluation 
under 38 C.F.R. § 4.115b, Code 7522, and that symptom is the 
most relevant to function, a 20 percent evaluation is 
warranted even without evidence of deformity.  

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the veteran's erectile dysfunction, 
but 20 percent is the highest evaluation available under the 
rating code.  An evaluation under a different rating code has 
been considered, but there are no rating codes that are more 
appropriate for evaluation of the veteran's disability.  As 
the maximum scheduler evaluation is in effect, no additional 
discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1995).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no evidence that the 
veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The veteran has not alleged 
that such factors are present with regard to his erectile 
dysfunction.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial 20 percent evaluation for erectile 
dysfunction is granted, effective August 14, 2000. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


